Citation Nr: 9924966	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-10 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION


The veteran had active service from July 1962 to April 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1995 rating decision by the RO 
denying service connection for defective hearing in the left 
ear, and a September 1996 rating decision by the RO, in 
pertinent part, denying service connection for defective 
hearing in the right ear.  In February 1997, the veteran 
appeared and gave testimony at a hearing before a hearing 
officer at the RO, a transcript of which is of record.  

In July 1998 the Board, in pertinent part, remanded the claim 
for development including to obtain current VA medical 
records of examination or treatment for the veteran's 
bilateral defective hearing.  In 1999, the veteran moved to 
Florida and the claims folder was transferred to the St. 
Petersburg, Florida RO.  

The case is before the Board for appellate consideration at 
this time.  


FINDING OF FACT

Bilateral hearing loss had its onset during service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.385 (1998).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds the veteran's claim well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim 
is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§  5107.  The Board is satisfied that the RO has made all 
reasonable efforts to obtain all available evidence pertinent 
to the claim and that proper appellate development, including 
appropriate notice to the veteran, has been made.  The Board 
is satisfied that all available evidence necessary for an 
equitable disposition of the appeal has been obtained.  The 
Board therefore finds that the duty to assist has been met.  

The Board notes that in order to establish service connection 
for a disability, there must be objective evidence that 
establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (1998).  If 
a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service.  38 C.F.R. § 
3.303(b) (1998).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

The veteran asserts that a bilateral hearing disorder had its 
onset in service.  At a February 1997 RO personal hearing the 
veteran testified that in service he worked refueling jets on 
a flight line, and was around jet noise from all kinds of 
jets every day.  He testified that he only wore hearing 
protection during that inservice work part of the time, 
depending on the level of noise.  The veteran's service form 
DD 214 verifies that the veteran was a fuel specialist with 
the Air Force, a position equivalent to a pumpman in domestic 
life.  

Review of the service medical records reveals that in 
December 1964, it was noted that the veteran worked on the 
flight line and was exposed to jet noise.  Audiometric 
testing at that time revealed pure tone thresholds (converted 
to ISO standards) of 15, 10, 20, 20, and 20 decibels in the 
left ear and 35, 35, 30, 25, and 35 decibels in the right ear 
at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  
Audiometric testing in early August 1965 revealed pure tone 
thresholds (converted to ISO standards) of 20, 10, 10, 15, 
and 60 decibels in the left ear and 30, 50, 35, 50, and 50 
decibels in the right ear at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  On audiometric testing later in August 
1965, puretone thresholds (converted to ISO standards) were 
20, 15, 10, 20, and 30 decibels in the left ear and 25, 20, 
25, 35, and 10 decibels in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz.  Audiometric testing at the time of the 
veteran's March 1966 examination prior to separation from 
service revealed pure tone thresholds (converted to ISO 
standards) of 30, 20, 15, 15, and 10 decibels in the left ear 
and 5, 25, 5, 5, and 0 decibels in the right ear at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  

A private audiometric testing chart of September 1995 shows 
pure tone thresholds at that time of approximately 25, 25, 
20, 50, and 95 decibels in the left ear and 60, 70, 75, 80, 
and 90 decibels in the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively.  Speech discrimination was 88 
percent in the left ear; the right ear was not tested for 
speech discrimination.  

The veteran's hearing loss was confirmed by an October 1995 
letter from M. Hoberman, M.D., a private surgeon.  

On an October 1995 VA audio-ear examination, the veteran 
complained of a hearing loss in the right ear for years. On 
evaluation, it was noted that the veteran had a high tone 
hearing loss in his good ear and that his ability to 
understand words was 88 percent.  It was also noted that 
there was a fairly severe sensorineural hearing loss in the 
right ear with some conductive component.  The diagnoses were 
severe sensorineural hearing loss, right ear; and high-tone 
sensorineural hearing loss, left ear.  There were no 
audiometric studies done at the time of this examination.  

Upon VA audio-ear examination in May 1999, the veteran's 
claims file was reviewed and the veteran's audiometric 
history was noted.  The veteran reported a history of 
difficulty hearing with his right ear.  He reported a history 
in particular of an inservice incident in which an aircraft 
that took off very close to him with otalgia of both ears and 
ringing in both ears immediately thereafter, with the ringing 
lasting a few hours, and his hearing poorer thereafter.  He 
reported having no recent ringing in the ears.  Upon 
audiometric testing, pure tone thresholds were approximately 
20, 15, 15, 45, and 95 decibels in the left ear and 60, 65, 
65, 80, and 90 decibels in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.  Maryland CNC word list 
speech discrimination was 92 percent in the left ear and 4 
percent in the right ear.  

It is apparent based on recent audiometric tests, even though 
these tests vary significantly in findings at some auditory 
threshold readings for the left ear, that the veteran has 
hearing loss in each ear as defined by 38 C.F.R. § 3.385, 
with an auditory threshold of 40 or more for at least one of 
the frequencies 500, 1000, 2000, 3000, or 4000.  Hence the 
veteran has bilateral hearing loss as defined by regulation.  

The veteran's hearing loss in service also varied to a fair 
degree from one test to the next, but service medical records 
nonetheless consistently show hearing loss in each ear during 
service and upon service separation.  The veteran's loss of 
hearing in service is consistent with his duties in service 
on an aircraft flight line.  There is no indication that the 
veteran's bilateral sensorineural hearing loss did not 
continue from service until the present.  

Accordingly, the Board finds that the evidence favors a grant 
of service connection for bilateral hearing loss.  


ORDER

Service connection for bilateral hearing loss is granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

